                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         OPERATING ENGINEERS' HEALTH
                                   7     AND WELFARE TRUST FUND FOR                       Case No. 4:17-cv-02365-KAW
                                         NORTHERN CALIFORNIA, et al.,
                                   8                                                      AMENDED ORDER TO SHOW CAUSE
                                                        Plaintiffs,                       FOR FAILURE TO APPEAR AT THE
                                   9                                                      CASE MANAGEMENT CONFERENCE;
                                                   v.                                     ORDER SETTING HEARING ON ORDER
                                  10                                                      TO SHOW CAUSE
                                         CENTRAL VALLEY CONSTRUCTION,
                                  11                                                      Re: Dkt. No. 59
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On August 27, 2019, the Court held a case management conference, where Defendant did

                                  14   not appear.

                                  15          Accordingly, defense counsel, David Johnston, is ORDERED TO SHOW CAUSE, in

                                  16   writing, by no later than September 9, 2019, why he should not pay monetary sanctions in the

                                  17   amount of $500 for his failure to appear at the case management conference. Mr. Johnston is also

                                  18   ordered to address whether he is able to provide continued representation given the personal

                                  19   hardships that he is currently undergoing.

                                  20          Additionally, the Court sets a hearing on the order to show cause for October 17, 2019 at

                                  21   1:30 p.m.

                                  22          IT IS SO ORDERED.

                                  23   Dated: August 29, 2019

                                  24                                                  ______________________________________
                                                                                      KANDIS A. WESTMORE
                                  25                                                  United States Magistrate Judge
                                  26
                                  27

                                  28
